Case 8:20-cv-00814-JLS-KES Document 7 Filed 05/21/20 Page 1 of 18 Page ID #:149



  1
  2
  3
  4
  5
  6
  7
  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11    SEKAYI RUDO WHITE,                             Case No. 8:20-cv-00814-JLS-KES
 12                   Petitioner,
                                                      ORDER TO SHOW CAUSE WHY
 13       v.
                                                       PETITION SHOULD NOT BE
 14    PATRICK COVELLO, Warden,                        DISMISSED AS UNTIMELY
 15                   Respondent.
 16
 17                                              I.
 18                                     INTRODUCTION
 19            On April 21, 2020, Sekayi Rudo White (“Petitioner”) constructively filed a
 20   Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28
 21   U.S.C. § 2254. (“Petition” at Dkt. 1.)1 Petitioner “was sentenced to life in prison
 22   after committing multiple sex crimes against multiple victims.” People v. Sekayi
 23            1
              April 21, 2020 is the date Petitioner signed the Petition and the date on the
 24   Petition’s proof of service. (Dkt. 1 at 15, 134.) The Court assumes, for purposes of
 25   this order, that Petitioner is entitled to the benefit of the prison mailbox rule, under
      which “a prisoner’s pro se habeas petition is deemed filed when he hands it over to
 26   prison authorities for mailing to the relevant court.” Campbell v. Henry, 614 F.3d
 27   1056, 1058-59 (9th Cir. 2010) (citation omitted); see also Butler v. Long, 752 F.3d
      1177, 1178 n.1 (9th Cir. 2014) (noting that, in the absence of other evidence, courts
 28   generally deem a habeas petition filed on the day it is signed).

                                                 1
Case 8:20-cv-00814-JLS-KES Document 7 Filed 05/21/20 Page 2 of 18 Page ID #:150



  1   Rudo White, No. G047252, 2013 Cal. App. Unpub. LEXIS 9408, at *1, 2013 WL
  2   6858191, at *1 (Dec. 30, 2013). As discussed more fully below, the Court orders
  3   Petitioner to show cause why the Petition should not be dismissed as untimely.
  4                                                 II.
  5                                  PROCEDURAL HISTORY2
  6   A.        Conviction and Direct Appeal.
  7             On February 2, 2011, in Orange County Superior Court case no. 06HF2048,
  8   a jury found Petitioner guilty of six counts of forcible rape, two counts of first
  9   degree residential burglary, two counts of criminal threats, one count of attempted
 10   forcible rape, one count of assault with intent to commit a sexual assault, one
 11   county of sexual battery by restraint, and one count of dissuading a witness. On
 12   June 22, 2012, he was sentenced to an indeterminate term of 112 years to life in
 13   prison. White, 2013 WL 6858191, at *1, 2013 Cal. App. Unpub. LEXIS 9408, at
 14   *1.
 15             He filed an appeal arguing that “instructional error tainted the jury’s verdict,
 16   and one of his convictions must be reversed due to insufficient evidence.”3 Id. On
 17   December 30, 2013, the California Court of Appeal affirmed his convictions. Id.
 18             On February 13, 2014, Petitioner filed a petition for review in the California
 19   Supreme Court (case no. S216465), which was denied on March 19, 2014. (Pet. at
 20   10.) He did not file a petition for writ of certiorari in the U.S. Supreme Court. (Id.
 21   at 12.)
 22
 23             2
              This procedural history is taken from the Petition and the public records of
 24   the California appellate courts, which are available at: https://appellatecases.court
      info.ca.gov. The Court takes judicial notice of the latter. See Fed. R. Evid.
 25   201(b)(2); Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012).
 26             3
              Petitioner argued there was “insufficient evidence to support the jury’s
 27   verdict he raped Sarah the first time they had sex,” as alleged in count eight. White,
      2013 WL 6858191, at *1 n.1, 2013 Cal. App. Unpub. LEXIS 9408, at *1 n.1.
 28

                                                    2
Case 8:20-cv-00814-JLS-KES Document 7 Filed 05/21/20 Page 3 of 18 Page ID #:151



  1   B.    Receipt of Trial Record.
  2         In April 2014, Petitioner’s appellate counsel David A. Morse “mailed
  3   Petitioner all case file material in his possession, which consisted only of the CT
  4   and RT transcripts [Clerk’s and Reporter’s transcripts] of Petitioner’s trial
  5   proceedings” and did not include “any of the pre-trial discovery, investigator
  6   reports, or any other evidentiary documents.” (Id. at 69.)
  7         In March 2015, Petitioner filed a civil complaint for conversion and
  8   intentional infliction of emotional distress against Michael Molfetta, an attorney
  9   who was appointed to represent him in the Superior Court for purposes of filing a
 10   motion for new trial. Petitioner alleged that Molfetta failed “to provide [him] with
 11   access to (or a copy of) the entire contents of his criminal case file in response to
 12   [Petitioner’s] written requests.” (Id. at 123.)
 13         As a result of this lawsuit, in August 2016 more documents were provided to
 14   Petitioner at Mule Creek Prison. (Id. at 35, 69, 127-28.)
 15   C.    First Round of Habeas Petitions in the State Courts.4
 16         On March 29, 2018, he filed a habeas petition in the Orange County Superior
 17   Court (case no. M-17467), and this petition was denied on May 17, 2018. (Id. at
 18   10-11 [describing procedural history]; id. at 23-31 [order denying].)
 19         On June 19, 2018, Petitioner filed a habeas petition in the California Court of
 20   Appeal (case no. G056454), which was denied on August 16, 2018. (Id. at 22
 21   [order denying]).
 22         On September 4, 2018, Petitioner filed a habeas petition in the California
 23   Supreme Court (case no. S251181), which was denied on February 13, 2019. (Id.
 24
            4
 25           The present federal Petition challenges Petitioner’s convictions in Orange
      County Superior Court case no. 06HF2048. (Pet. at 2, 9.) Petitioner also filed
 26   habeas petitions related to state court case no. 30-2015-000777735. This order lists
 27   only those petitions that appear to be related to the case Petitioner is presently
      challenging in these federal proceedings.
 28

                                                 3
Case 8:20-cv-00814-JLS-KES Document 7 Filed 05/21/20 Page 4 of 18 Page ID #:152



  1   at 21 [order denying]).
  2   D.    Second Round of Habeas Petitions in the State Courts.
  3         In June 2019, a bench trial was held in Plaintiff’s civil action against
  4   Molfetta, his former defense attorney. (Id. at 124.) On August 1, 2019, the
  5   Superior Court issued an order with detailed factual findings and entered judgment
  6   in favor of Molfetta. (Id. at 123-33.)
  7         Petitioner appears to allege that, sometime after this, he filed a new habeas
  8   petition in the Superior Court. (Id. at 2-3.) It is not clear when he filed such a
  9   petition or when it was denied.
 10         On May 1, 2020, Petitioner filed a habeas petition in the California Court of
 11   Appeal (case no. G059047), which remains pending.
 12                                             III.
 13                                            CLAIMS
 14         Petitioner explains that he is raising 11 claims, 6 of which were exhausted in
 15   Petitioner’s first round of state habeas petitions and 5 of which are the subject of his
 16   ongoing, second round of state habeas proceedings. (Pet. at 2.)
 17         Liberally construing the Petition, the Court understands the exhausted claims
 18   to be as follows:
 19         1. Ground One: The Superior Court erred by denying his first state habeas
 20             petition, which raised the claims identified below as Grounds Two
 21             through Six. (Pet. at 12.)
 22         2. Ground Two: Ineffective assistance of counsel (“IAC”) by appellate
 23             counsel for failing to (a) obtain Petitioner’s complete trial record, and
 24             (b) raise multiple “winning” arguments on appeal. (Id. at 12, 35, 69-82.)
 25         3. Ground Three: There is “newly discovered evidence” that Petitioner is
 26             “actually innocent” of the attacks on Jennifer D. and Sarah L. (Id. at 13,
 27
 28

                                                 4
Case 8:20-cv-00814-JLS-KES Document 7 Filed 05/21/20 Page 5 of 18 Page ID #:153



  1              36.) Petitioner refers to the “trial record and police reports.” (Id. at 36.)5
  2         4. Ground Four: Petitioner’s rights under Miranda v. Arizona, 384 U.S. 436
  3              (1966) were violated during a custodial interrogation conducted while he
  4              was intoxicated. (Id. at 13, 38.)
  5         5. Ground Five: Petitioner’s rights under Brady v. Maryland, 373 U.S. 83
  6              (1963) were violated by the state’s failure to provide exculpatory material
  7              about “the cover up investigation of pedophile officer” Gerald Stenger,
  8              which could have been used at trial to impeach prosecution witnesses
  9              Anthony Ferrentino and Myrna Caballero. (Id. at 13, 39.)
 10         6. Ground Six: Petitioner was denied his right to counsel and due process by
 11              conflicts of interest and delays. (Id. at 13, 41.)
 12         Although the Petition does not attach a copy of Petitioner’s most recent state
 13   habeas petitions, Petitioner summarizes the currently unexhausted claims as
 14   follows:
 15         7. Ground Seven: IAC of trial counsel for failing to investigate; and IAC of
 16              conflict trial counsel and appellate counsel for failing to raise this issue.
 17              (Id. at 2, 7.)
 18         8. Ground Eight: Newly discovered evidence shows Petitioner is actually
 19              innocent of the attack on Sarah L. and/or Latisha Bain. (Id. at 3 [“Newly
 20              discovered exonerating evidence proves that Petitioner is actually and
 21         5
              In footnotes of the section of Petitioner’s legal memorandum addressing
 22   Ground Three, Petitioner appears to raise several other arguments, which are not
 23   included in the table of contents of his 2018 California Supreme Court habeas
      petition (Pet. at 35-42), or in the description of the claims raised in his federal
 24   Petition (id. at 12-13). These claims are: (a) IAC of trial counsel based on failure to
 25   hire a medical expert to prove that there was no sexual assault or penetration of
      Latisha B. (id. at 90 n.3); (b) IAC of trial counsel based on failure to call alibi
 26   witnesses Erik Boyd and DeAllesandro Lamar (id. at 95 n.1); and (c) Confrontation
 27   Clause violation because the trial court would not impeachment of witness Sarah
      Barragan (id. at 95 n.2). It is not clear whether these claims are exhausted or
 28   whether Petitioner is attempting to raise them in these federal habeas proceedings.

                                                     5
Case 8:20-cv-00814-JLS-KES Document 7 Filed 05/21/20 Page 6 of 18 Page ID #:154



  1             factually innocent of the February 21, 2007 attack of Sarah L[.]”]; id. at 7
  2             [“Newly discovered evidence from an exonerating witness, Lawrence
  3             Holland ... proves Petitioner is actually innocent of the February 21, 2007
  4             forcible rape of Latisha B[.]”])
  5          9. Ground Nine: “Newly discovered evidence proves prosecutorial
  6             misconduct for withholding impeachment evidence of the State’s star
  7             government witness and withholding exculpatory exonerating
  8             scientific/technological evidence of Petitioner’s actual innocence.” (Id. at
  9             3.)
 10          10. Ground Ten: New scientific evidence about the effect of alcohol on
 11             memory shows that false testimony was given at Petitioner’s trial. (Id. at
 12             3, 7.)
 13          11. Ground Eleven: Cumulative error. (Id.)
 14                                              III.
 15                                        DISCUSSION
 16          Rule 4 of the Rules Governing Section 2254 Cases in the United States
 17   District Courts requires the district court to dismiss a habeas petition “[i]f it plainly
 18   appears from the petition and any attached exhibits that the petitioner is not entitled
 19   to relief in the district court....” Under this rule, district courts are “permitted, but
 20   not obliged, to consider, sua sponte, the timeliness of a state prisoner’s habeas
 21   petition.” Day v. McDonough, 547 U.S. 198, 202 (2006). “[B]efore acting on its
 22   own initiative, a court must accord the parties fair notice and an opportunity to
 23   present their positions.” Id.
 24          Here, the Court exercises its discretion to consider the timeliness of
 25   Petitioner’s claims sua sponte before considering his request for a stay, because
 26   Petitioner is not entitled to a Rhines stay if his Petition is untimely. See King v.
 27   Frauenheim, No. 14-cv-05267, 2016 U.S. Dist. LEXIS 20634, at *20, 2016 WL
 28   687867, at *6 (N.D. Cal. Feb. 19, 2016) (“Rhines does not allow a petitioner to

                                                   6
Case 8:20-cv-00814-JLS-KES Document 7 Filed 05/21/20 Page 7 of 18 Page ID #:155



  1   revive a time-barred claim.”); see also Mena v. Long, 813 F.3d 907, 908 (9th Cir.
  2   2016) (“The Supreme Court held in Rhines ... that a district court has discretion
  3   to stay, rather than dismiss, a timely-filed ‘mixed’ petition....”) (emphasis added).
  4   A.    Running of the One-Year Statute of Limitations.
  5         This action is subject to the Antiterrorism and Effective Death Penalty Act of
  6   1996 (“AEDPA”), which provides as follows:
  7         (d) (1) A 1-year period of limitation shall apply to an application for
  8         a writ of habeas corpus by a person in custody pursuant to the
  9         judgment of a State court. The limitation period shall run from the
 10         latest of--
 11         (A) the date on which the judgment became final by the conclusion of
 12         direct review or the expiration of the time for seeking such review;
 13         (B) the date on which the impediment to filing an application created
 14         by State action in violation of the Constitution or laws of the United
 15         States is removed, if the applicant was prevented from filing by such
 16         State action;
 17         (C) the date on which the constitutional right asserted was initially
 18         recognized by the Supreme Court, if the right has been newly
 19         recognized by the Supreme Court and made retroactively applicable to
 20         cases on collateral review; or
 21         (D) the date on which the factual predicate of the claim or claims
 22         presented could have been discovered through the exercise of due
 23         diligence.
 24   28 U.S.C. § 2244(d)(1).
 25         Thus, AEDPA “establishes a 1-year time limitation for a state prisoner to file
 26   a federal habeas corpus petition.” Jimenez v. Quarterman, 555 U.S. 113, 114
 27   (2009). The statute of limitations period generally runs from “the date on which
 28   the judgment became final by the conclusion of direct review or the expiration of

                                                 7
Case 8:20-cv-00814-JLS-KES Document 7 Filed 05/21/20 Page 8 of 18 Page ID #:156



  1   the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). “[F]or a state
  2   prisoner who does not seek review in a State’s highest court, the judgment becomes
  3   ‘final’ [for purposes of § 2244(d)(1)(A)] on the date that the time for seeking such
  4   review expires.” Gonzalez v. Thaler, 565 U.S. 134, 137 (2012). In contrast, where
  5   a state defendant seeks direct review in a state’s highest court, the judgment
  6   becomes final when time for seeking certiorari review in the U.S. Supreme Court
  7   expires. See Jimenez, 555 U.S. at 120. This is because the U.S. Supreme Court has
  8   jurisdiction over final decisions of the highest state court “in which a decision could
  9   be had” respecting a constitutional right or other federal law. 28 U.S.C. § 1257(a).
 10   To appeal to the U.S. Supreme Court, a petition for writ of certiorari must be filed
 11   within 90 days after entry of the state court judgment. U.S. Sup. Ct. R. 13.
 12         1.     Date Conviction Became Final Under § 2244(d)(1)(A).
 13         Petitioner’s conviction became final 90 days after the California Supreme
 14   Court denied review on direct appeal, i.e., March 19, 2014 + 90 days = July 17,
 15   2014. Petitioner’s suggestion that his one-year AEDPA clock only began to run
 16   when the California Supreme Court denied his petition for writ of habeas corpus
 17   (Pet. at 3) is incorrect. If the AEDPA clock began running when Petitioner’s
 18   conviction became final under § 2244(d)(1)(A), the deadline expired on July 18,
 19   2015 (absent an alternative start date or tolling of some kind). Petitioner did not
 20   file his federal Petition until April 2020.State Created Impediment Under
 21   § 2244(d)(1)(B).
 22         Petitioner argues that the failure of his appointed defense counsel, Molfetta,
 23   to give him the file from his criminal case was a “state-created impediment” to his
 24   filing a federal habeas petition, which means that “pursuant to 28 U.S.C.
 25   § 2244(d)(1)(B) Petitioner’s 1-year clock began to run on February 13, 2019.” (Pet.
 26   at 4.) However, district courts in this circuit have held that the “actions or
 27   omissions of Petitioner’s counsel are not attributable to the state” under
 28   § 2244(d)(1)(B), even if counsel was appointed. Favela v. Madden, No. 16-cv-

                                                 8
Case 8:20-cv-00814-JLS-KES Document 7 Filed 05/21/20 Page 9 of 18 Page ID #:157



  1   8896, 2017 U.S. Dist. LEXIS 61230, at *8, 2017 WL 1449228, at *4 (C.D. Cal.
  2   Mar. 15, 2017) (collecting cases), report and recommendation (“R&R”)
  3   adopted, 2017 U.S. Dist. LEXIS 61226, 2017 WL 1439664 (C.D. Cal. Apr. 21,
  4   2017); see also Stewart v. McComber, No. 14-cv-01747-DSF-DFM, 2014 U.S.
  5   Dist. LEXIS 77626, at *6, 2014 WL 2510927, at *2 (C.D. Cal. Apr. 25, 2014)
  6   (reasoning that “Petitioner’s counsel was not acting on behalf of the state; rather,
  7   Petitioner’s counsel represented Petitioner personally”), R&R adopted, 2014 U.S.
  8   Dist. LEXIS 77622, 2014 WL 2511216 (C.D. Cal. June 4, 2014). Cf. Polk Cty. v.
  9   Dodson, 454 U.S. 312, 320 (1981) (holding that public defenders do not act under
 10   color of law for purposes of civil rights claims under 42 U.S.C. § 1983).
 11         Petitioner has not shown that he is entitled to an alternative start date based
 12   on a state-created impediment to filing under § 2244(d)(1)(B).
 13         2.     Newly Discovered Evidence Under § 2244(d)(1)(D).
 14         The Petition cites several pieces of “newly discovered” evidence, which
 15   Petitioner argues entitles him to “equitable tolling.” (Pet. at 4.) Because the
 16   Petition was filed pro se, the Court must liberally construe it. The Court therefore
 17   also considers whether this evidence could be grounds for an alternative start date
 18   to the AEDPA statute of limitations under § 2244(d)(1)(D), i.e., on “the date on
 19   which the factual predicate of the claim or claims presented could have been
 20   discovered through the exercise of due diligence.” “The ‘due diligence’ clock starts
 21   ticking when a person knows or through diligence could discover the vital facts,
 22   regardless of when their legal significance is actually discovered.” Ford v.
 23   Gonzalez, 683 F.3d 1230, 1235 (9th Cir. 2012), cert. denied, 568 U.S. 1053 (2012).
 24                a.     Evidence from Molfetta civil trial regarding lack of
 25                       investigation by former counsel McBride.
 26         The Petition argues that, during the June 2019 bench trial on his civil claims
 27   against former defense counsel Molfetta, Petitioner gained several pieces of new
 28   evidence that support his unexhausted claims for habeas relief. (See Pet. at 7, 124.)

                                                 9
Case 8:20-cv-00814-JLS-KES Document 7 Filed 05/21/20 Page 10 of 18 Page ID #:158



   1          Petitioner alleges that, during this trial, “Petitioner’s former trial counsel
   2   Frederick L. McBride admitted under oath that he conducted absolutely no
   3   investigation in Petitioner’s case and further admitted that he did not interview any
   4   witnesses that testified at Petitioner’s trial before trial.” (Id. at 7.) Petitioner
   5   appears to be using these allegations to support unexhausted Ground Seven, i.e., his
   6   claim of IAC against McBride for failing to investigate and against later counsel for
   7   failing “to discover and present McBride’s failure in the new trial motion or on
   8   appeal.” (Id. at 2.)
   9          It appears that Petitioner had known for some time that, in his opinion,
  10   McBride had not sufficiently investigated his claims. In exhausted Ground 6, he
  11   alleges that he wrote the Superior Court letters alleging this, which was what led the
  12   court to discharge McBride and appoint Molfetta in 2011. (Pet. at 112-13.) In
  13   responding to this OSC, Petitioner should explain: (a) how what he learned during
  14   the 2019 trial was new or different, (b) why he could not have discovered this
  15   evidence earlier with the exercise of due diligence, and (c) how McBride’s failure
  16   to interview witnesses prejudiced him. See generally Hasan v. Galaza, 254 F.3d
  17   1150, 1154 (9th Cir. 2001) (“[T]o have the factual predicate for a habeas petition
  18   based on ineffective assistance of counsel, a petitioner must have discovered (or
  19   with the exercise of due diligence could have discovered) facts suggesting both
  20   unreasonable performance and resulting prejudice”; finding trial court should have
  21   applied § 2244(d)(1)(D) where petitioner only later learned of facts supporting
  22   prejudice argument).
  23                 b.       Evidence from Molfetta civil trial regarding Brady claim.
  24          In exhausted Ground Five, Petitioner argues that his Brady rights were
  25   violated because certain impeachment evidence was only belatedly provided to
  26   defense counsel McBride near the end of the trial. (Pet. at 13, 39, 102-11.) This
  27   evidence concerned Investigator Caballero and District Attorney Ferrentino’s
  28   involvement in an alleged “cover-up” during an unrelated investigation into

                                                   10
Case 8:20-cv-00814-JLS-KES Document 7 Filed 05/21/20 Page 11 of 18 Page ID #:159



   1   allegations of child molestation against another officer, Stenger. (Id.) He
   2   complains that the defense “was never given and still does not have a copy of phone
   3   messages Inv. Caballero left to suspect Stenger” (the target of the investigation);
   4   instead, he alleged, the defense was only given “a paper xerox photocopy of the
   5   actual CD-ROM....” (Id. at 103.) He argues, based on a summary of the phone
   6   messages in a letter, that they show a “definite tone of familiarity” between
   7   Caballero and Stenger, and if he had “been given this information at trial he would
   8   have been able to call Inv. Caballero and DDA Ferrentino to testify and expose that
   9   they both have worked together before, committing ‘crimes against justice’ and of
  10   moral turpitude to subvert the law.” (Id. at 103-04.)
  11          Unexhausted Ground Nine appears to raise a similar claim: “prosecutorial
  12   misconduct for withholding impeachment evidence of the state’s star government
  13   witness,” Caballero. (Id. at 3.) Petitioner alleges that, at the June 2019 civil trial
  14   against Molfetta, he discovered the following evidence:
  15          McBride ... confirmed that he did not remember signing for
  16          exculpatory impeachment evidence that Petitioner alleges the
  17          prosecution withheld. [T]he [f]ormer prosecutor in Petitioner’s case,
  18          DDA [deputy district attorney] Anthony Ferrentino testified that
  19          Brady discovery arose during trial but was unrelated to discovery that
  20          Petitioner cited incorrectly in his initial petition. Ferrentino also
  21          provided withheld exculpatory Brady evidence in the form of a CD-
  22          ROM regarding a corrupt investigator, Myrna Caballero[,] who was
  23          the state’s star government witness in Petitioner’s case. Ferrentino
  24          also provided forged Brady receipts citing that he had turned over the
  25          Caballero CD-ROM before Petitioner’s trial.
  26   (Id. at 7.)
  27          Based on this summary, it appears that the prosecutor actually testified that
  28   he had turned over the CD-ROM to the defense, even though defense counsel

                                                  11
Case 8:20-cv-00814-JLS-KES Document 7 Filed 05/21/20 Page 12 of 18 Page ID #:160



   1   testified that he did not remember signing for it. In responding to this OSC,
   2   Petitioner should explain: (a) how this new evidence supports his Brady claim, and
   3   (b) why it could not have been discovered earlier with the exercise of due diligence.
   4                 c.    Evidence from Lawrence Holland.
   5          In unexhausted Ground Eight, Petitioner claims that he has “newly
   6   discovered exonerating evidence [which] proves that [he] is actually and factually
   7   innocent of the February 21, 2007 attack of Sarah Lundquist,” but he does not
   8   explain what this evidence is. (Pet. at 3.) Later in the Petition, Petitioner cites
   9   “newly discovered evidence from an exonerating witness, Lawrence Holland that
  10   proves Petitioner is actually innocent of the February 21, 2007 forcible rape of
  11   Latisha Bain.” (Id. at 7.)
  12          In his response to this OSC, Petitioner should clarify this claim and explain:
  13   (a) what new evidence Mr. Holland could offer, (b) which charge this evidence
  14   relates to, (c) when Petitioner discovered it, and (d) why it could not have been
  15   discovered within the AEDPA limitations period with the exercise of due diligence.
  16                 d.    New study about the effects of alcohol on memory loss.
  17          Petitioner cites an “April 2018 study and research” about the effects of
  18   alcohol on memory loss. (Pet. at 7.) He appears to be using this evidence to
  19   support unexhausted Ground Ten, i.e., his “Fifth, Sixth, and Fourteenth
  20   Amendment claim alleging that newly discovered scientific evidence proves that
  21   false expert testimony and false witness testimony was given to Petitioner’s jury.”
  22   (Id. at 3.)
  23          This study does not appear to be the factual predicate of a new claim that
  24   could not have been brought earlier. Petitioner did not require such a study to argue
  25   that witnesses’ testimony was unreliable because they were intoxicated at the time
  26   of the events about which they were testifying. See McAuley v. Ryan, No. 14-cv-
  27   01756, 2015 U.S. Dist. LEXIS 99702, at *4-5, 2015 WL 4594521, at *2 (D. Ariz.
  28   July 30, 2015) (“[T]he NAS report does not qualify as the ‘factual predicate’ of his

                                                  12
Case 8:20-cv-00814-JLS-KES Document 7 Filed 05/21/20 Page 13 of 18 Page ID #:161



   1   new claim. Rather, the factual predicate of Petitioner’s claim is the fiber, tire track,
   2   and shoe print evidence, which Petitioner was aware of at the time of trial. ... To
   3   any extent Petitioner argues that it is the unreliability of the evidence that is the
   4   predicate of his claim, the NAS report was not key to discovering that fact.”).At
   5   present, Petitioner has not demonstrated that he is entitled to a later start date for the
   6   AEDPA statute of limitations based on newly discovered evidence under
   7   § 2244(d)(1)(D).
   8   B.     Statutory Tolling.
   9          AEDPA provides for statutory tolling, as follows:
  10          The time during which a properly filed application for State post-
  11          conviction or other collateral review with respect to the pertinent
  12          judgment or claim is pending shall not be counted toward any period
  13          of limitation under this subsection.
  14   28 U.S.C. § 2244(d)(2). The United States Supreme Court has interpreted this
  15   language to mean that AEDPA’s statute of limitations is tolled from the time the
  16   first state habeas petition is filed until the California Supreme Court rejects a
  17   petitioner’s final collateral challenge, so long as the petitioner has not unreasonably
  18   delayed during the gaps between sequential filings. Carey v. Saffold, 536 U.S. 214,
  19   219-21 (2002) (holding that, for purposes of statutory tolling, a California
  20   petitioner’s application for collateral review remains pending during the intervals
  21   between the time a lower state court denies the application and the time the
  22   petitioner files a further petition in a higher state court).
  23          However, statutory tolling “does not permit the reinitiation of a limitations
  24   period that has ended before the state petition was filed,” even if the state petition
  25   was timely filed. Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir.), cert. denied,
  26   540 U.S. 924 (2003). As described above in the Procedural History section of this
  27   OSC, Petitioner did not file any state habeas petitions until March 2018. Because
  28   these petitions appear to have been filed after the expiration of his AEDPA

                                                   13
Case 8:20-cv-00814-JLS-KES Document 7 Filed 05/21/20 Page 14 of 18 Page ID #:162



   1   deadline, they cannot create statutory tolling.
   2   C.    Equitable Tolling.
   3         AEDPA’s one-year limitation period is subject to equitable tolling if the
   4   petitioner shows: “‘(1) that he has been pursuing his rights diligently, and (2) that
   5   some extraordinary circumstance stood in his way’ and prevented timely filing.”
   6   Holland v. Florida, 560 U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo, 544
   7   U.S. 408, 418 (2005)). The petitioner “must show that he has been reasonably
   8   diligent in pursuing his rights not only while an impediment to filing caused by an
   9   extraordinary circumstance existed, but before and after as well, up to the time of
  10   filing his claim in federal court.” Smith v. Davis, 953 F.3d 582, 598-99 (9th Cir.
  11   2020) (en banc) (rejecting a “stop-clock approach” to equitable tolling). In other
  12   words, “it is not enough for a petitioner seeking an exercise of equitable tolling to
  13   attempt diligently to remedy his extraordinary circumstances; when free from the
  14   extraordinary circumstance, he must also be diligent in actively pursuing his
  15   rights.” Id. at 599.
  16         “The diligence required for equitable tolling purposes is reasonable diligence
  17   … not maximum feasible diligence,” Holland, 560 U.S. at 653 (citations and
  18   quotation marks omitted), and courts consider “the petitioner’s overall level of care
  19   and caution in light of his or her particular circumstances.” Doe v. Busby, 661 F.3d
  20   1001, 1013 (9th Cir. 2011); see also Smith, 953 F.3d at 600-01 (emphasizing that
  21   the doctrine “does not impose a rigid ‘impossibility’ standard on litigants,
  22   especially not on ‘pro se prisoner litigants—who have already faced an unusual
  23   obstacle beyond their control during the AEDPA limitation period,’” but noting that
  24   it usually “requires the petitioner to work on his petition with some regularity—as
  25   permitted by his circumstances—until he files it in the district court”) (citation
  26   omitted).
  27         “[T]he threshold necessary to trigger equitable tolling [under AEDPA] is
  28   very high, lest the exceptions swallow the rule.” Miranda v. Castro, 292 F.3d 1063,

                                                 14
Case 8:20-cv-00814-JLS-KES Document 7 Filed 05/21/20 Page 15 of 18 Page ID #:163



   1   1066 (9th Cir.), cert. denied, 537 U.S. 1003 (2002). Consequently, equitable tolling
   2   will be justified in few cases. Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003).
   3   “To apply the doctrine in ‘extraordinary circumstances’ necessarily suggests the
   4   doctrine’s rarity, and the requirement that extraordinary circumstances ‘stood in his
   5   way’ suggests that an external force must cause the untimeliness, rather than, as we
   6   have said, merely ‘oversight, miscalculation or negligence on [the petitioner’s] part,
   7   all of which would preclude the application of equitable tolling.’” Waldron-
   8   Ramsey v. Pacholke, 556 F.3d 1008, 1011 (9th Cir. 2009).
   9         The burden of demonstrating that AEDPA’s one-year limitation period was
  10   sufficiently tolled, whether statutorily or equitably, rests with the petitioner. See,
  11   e.g., Pace, 544 U.S. at 418 ; Banjo v. Ayers, 614 F.3d 964, 967 (9th Cir. 2010);
  12   Gaston v. Palmer, 417 F.3d 1030, 1034 (9th Cir. 2005) (as amended); Miranda, 292
  13   F.3d at 1065.
  14         Petitioner may be entitled to equitable tolling on the grounds that conflict
  15   counsel, Michael Molfetta, at first failed to provide him with any portion of his file.
  16   Per judicial findings of fact made after the trial in which Plaintiff sued Molfetta for
  17   this failure, Molfetta appears to have provided the relevant portions of the file to
  18   Petitioner in August 2016. (Pet. at 127-28 [finding that, in August 2016, “Molfetta
  19   provided [Petitioner] the entire contents of the case file in his possession” except
  20   for a CD containing rape exam photos, which Petitioner stated he did not need]; but
  21   see id. at 69 [September 2018 habeas petition filed in the California Supreme Court,
  22   admitting that in August 2019 he received “investigators’ reports and other relevant
  23   discovery solely from the prosecution”; but complaining that “there were no
  24   defense investigator interviews, notes, transcripts or documents,” which Petitioner
  25   was “still engaged in civil litigation with Mr. Molfetta ... to obtain”].) Yet
  26   Petitioner did not file his first habeas petition in state court until March 2018,
  27   almost two years later. (Id. at 10-11, 23-31.)
  28         At present, Petitioner has not sufficiently shown that Molfetta’s belated


                                                  15
Case 8:20-cv-00814-JLS-KES Document 7 Filed 05/21/20 Page 16 of 18 Page ID #:164



   1   disclosure of the trial file actually caused him to file belatedly. See Smith, 953 F.3d
   2   at 588, 591 (rejecting argument that “the only diligence required of one seeking
   3   equitable tolling is diligence in remedying the impediment to filing caused by the
   4   extraordinary circumstance” and holding that the petitioner must show that “he has
   5   been diligently pursuing his rights up until the time he did file his petition”). In
   6   response to this OSC, Petitioner should explain why he believes he was diligent in
   7   seeking habeas relief after he received the records from Molfetta in August 2016.
   8   D.    Actual Innocence.
   9         Under Schlup v. Delo, 513 U.S. 298 (1995), “a credible claim of actual
  10   innocence constitutes an equitable exception to AEDPA’s limitations period, and a
  11   petitioner who makes such a showing may pass through the Schlup gateway and
  12   have his otherwise time-barred claims heard on the merits.” Lee v. Lampert, 653
  13   F.3d 929, 932 (9th Cir. 2011). The Schlup equitable exception is different than the
  14   delayed-start-date provision for new evidence in § 2244(d)(1)(D), discussed above.
  15   Section “2244(d)(1)(D) is both modestly more stringent (because it requires
  16   diligence) and dramatically less stringent (because it requires no showing of
  17   innocence).” McQuiggin, 569 U.S. at 395.
  18         However, “[i]n order to present otherwise time-barred claims to a federal
  19   habeas court under Schlup, a petitioner must produce sufficient proof of his actual
  20   innocence to bring him within the narrow class of cases … implicating a
  21   fundamental miscarriage of justice.” Lee, 653 F.3d at 937 (internal quotation marks
  22   and citations omitted). While a petitioner is not required to proffer evidence
  23   creating an “absolute certainty” about his innocence, the Schlup gateway is an
  24   “exacting standard” that permits review only in the “extraordinary case.” Id. at
  25   938; see also House v. Bell, 547 U.S. 518, 538 (2006) (“[I]t bears repeating that the
  26   Schlup standard is demanding and permits review only in the ‘extraordinary’
  27   case.”).
  28

                                                  16
Case 8:20-cv-00814-JLS-KES Document 7 Filed 05/21/20 Page 17 of 18 Page ID #:165



   1          Specifically, a petitioner must show “that it is more likely than not that no
   2   reasonable juror would have convicted him in light of the new evidence.” Lee, 653
   3   F.3d at 938 (quoting Schlup, 513 U.S. at 327). The petitioner must support his
   4   allegations “with new reliable evidence—whether it be exculpatory scientific
   5   evidence, trustworthy eyewitness accounts, or critical physical evidence—that was
   6   not presented at trial.” Lee, 653 F.3d at 938 (quoting Schlup, 513 U.S. at 324;
   7   emphasis added). “[U]njustifiable delay on a habeas petitioner’s part,” while not
   8   “an absolute barrier to relief,” is “a factor in determining whether actual innocence
   9   has been reliably shown.” McQuiggin v. Perkins, 569 U.S. 383, 387 (2013).
  10          In unexhausted Ground Eight, Petitioner appears to raise a claim of actual
  11   innocence as to at least one of the charges of which was convicted, based on newly
  12   discovered evidence from witness Lawrence Holland. (Pet. at 3, 7, 13.) As
  13   discussed above, however, it is unclear what Mr. Holland would say or what charge
  14   Petitioner would use his testimony to challenge.
  15          The other claims raised by Petitioner do not appear to be true claims of actual
  16   innocence under Schlup. In exhausted Ground Three, he argues that there is “newly
  17   discovered evidence” that he is “actually innocent” of the attacks on Jennifer D. and
  18   Sarah L. (Id. at 13, 36, 68, 90.) In supporting this argument, however, Petitioner
  19   cites to testimony in the trial record, not new evidence. (Id.) See Lee, 653 F.3d at
  20   938 (holding that a Schlup claim must rely on evidence “that was not presented at
  21   trial”).
  22          To the extent Petitioner cites new evidence allegedly showing that his trial
  23   counsel was ineffective, that the prosecution did not disclose exculpatory evidence,
  24   or that a study published in 2018 about the effect of alcohol on memory impeaches
  25   witness testimony (as discussed above in records to section 2244(d)(1)(B)), this
  26   does not appear to be new, reliable evidence of Petitioner’s actual innocence.
  27
  28

                                                 17
Case 8:20-cv-00814-JLS-KES Document 7 Filed 05/21/20 Page 18 of 18 Page ID #:166



   1                                            IV.
   2                                     CONCLUSION
   3         IT IS THEREFORE ORDERED that, on or before June 22, 2020, Petitioner
   4   show cause in writing, if any he has, why the Court should not recommend that this
   5   action be dismissed with prejudice on the ground of untimeliness.
   6         The Court notes that, if Petitioner is able to do so, it would be helpful to
   7   enclose a copy of the exhaustion petition that he recently filed in the California
   8   Court of Appeal. This would likely aid the Court in understanding his unexhausted
   9   claims and the nature of the newly discovered evidence.
  10
  11   DATED: May 21, 2020                     ___________________________________
  12                                           KAREN E. SCOTT
                                               UNITED STATES MAGISTRATE JUDGE
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 18
